              Case 5:20-mj-00409-DUTY Document 2 Filed 08/12/20 Page 1 of 59 Page ID #:118
AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means                         ☐ Original     ☐ Duplicate Original



                                                UNITED STATES DISTRICT COURT
                                                                                 for the
                                                                      Central District of California

                           In the Matter of the Seizure of                            )
                 (Briefly describe the property to be seized or identify the person   )
                                       by name and address)                           )      Case No. 5:20-MJ-00409
           A 2018 Ford F-150 Raptor pickup truck, California                          )
             License Plate 34711Y1, Vehicle Identification                            )
                   Number 1FTFW1RG1JFA44151                                           )
                                                                                      )
                                                                                      )
                  WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
To:       Any authorized law enforcement officer
          An application by a federal law enforcement officer or an attorney for the government requests the seizure
of the following person or property located in the Central District of California (identify the person or describe the property to be searched
and give its location):

        See Attachment A

          I find that the affidavit(s), or any recorded testimony, establish probable cause to seize the person or property described
above.

        Such affidavit(s) or testimony are incorporated herein by reference and attached hereto.

          YOU ARE COMMANDED to execute this warrant on or before 14 days from the date of its issuance (not to exceed 14 days)
           in the daytime 6:00 a.m. to 10:00 p.m.                          at any time in the day or night because good cause has been established.
        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to the U.S. Magistrate Judge on duty at the time of the return
through a filing with the Clerk's Office.
         Pursuant to 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized (check the appropriate box)
           for          days (not to exceed 30)               until, the facts justifying, the later specific date of                                 .

                                      8/12/2020 @ 6:17 p.m.
Date and time issued:
                                                                                                                   Judge’s signature

City and state:                Riverside, CA                                                      Hon. Shashi H. Kewalramani, U.S. Magistrate Judge
                                                                                                                Printed name and title

AUSA: Natasha Haney (213-479-5969)
              Case 5:20-mj-00409-DUTY Document 2 Filed 08/12/20 Page 2 of 59 Page ID #:119
AO 93C (Rev. 8/18) Warrant by Telephone of Other Reliable Electronic Means (Page 2)
(Page 2)
                                                                              Return
Case No.:                                 Date and time warrant executed:                 Copy of warrant and inventory left with:

Inventory made in the presence of :

Inventory of the property taken and name of any person(s) seized:




                                                                          Certification


        I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant to the
designated judge.



Date:
                                                                                                 Executing officer’s signature


                                                                                                    Printed name and title
Case 5:20-mj-00409-DUTY Document 2 Filed 08/12/20 Page 3 of 59 Page ID #:120




                                   AFFIDAVIT

      I, Ryan Riggs, being duly sworn, declare and state as

follows:

                       I.    PURPOSE OF AFFIDAVIT

      1.   This affidavit is made in support of a warrant to

seize a 2018 Ford F-150 Raptor pickup truck, California License

Plate 34711Y1, Vehicle Identification Number 1FTFW1RG1JFA44151,

registered to Yareli Cornejo Guzman and Sarai Chiquito Mendia,

described in Attachment A, which is incorporated herein by

reference.

      2.   The item to be seized constitutes evidence, fruits,

and instrumentalities of violations of 21 U.S.C. §§ 841

(possession with intent to distribute controlled substances and

distribution of controlled substances) and 846 (conspiracy to

possess with intent to distribute controlled substances and to

distribute controlled substances).

      3.   The facts set forth in this affidavit are based on my

personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested warrant and does

not purport to set forth all of my knowledge of or investigation

into this matter.     Unless specifically indicated otherwise, all

conversations and statements described in this affidavit are

related in substance and in part only.




                                     1
Case 5:20-mj-00409-DUTY Document 2 Filed 08/12/20 Page 4 of 59 Page ID #:121




                      II.   BACKGROUND ON AFFIANT
      4.   I am a Law Enforcement Officer (“LEO”) with the United

States Forest Service (“USFS”) and have been so employed since

August 2012.    I attended the Department of Homeland Security

Federal Law Enforcement Training Center and completed the Land

Management Police Training Program in January 2013.          I completed

the United States Forest Service Title 21 Drug Enforcement

Training Program in May 2013.       I am currently crossed-designated

by the Drug Enforcement Administration (“DEA”) to conduct Title

21 law enforcement activities.       I am a United States Forest

Service designated Field Training Officer, responsible for

training basic law enforcement officers.         I obtained a Bachelor

of Science Degree in Criminal Justice Administration with a

Concentration in Management in 2016.

      5.   I have been the lead investigator on two marijuana

cultivation investigations.      I have participated in

approximately ten or more marijuana cultivation raid operations,

and I have participated in approximately 30 or more marijuana

cultivation eradication, evidence collection, and disposal

operations.

                   III. STATEMENT OF PROBABLE CAUSE

      6.   On August 7, 2020, the Honorable Sheri Pym, United

States Magistrate Judge, signed warrants in case numbers 5:20-

MJ-00405 and 5:20-MJ-00406 authorizing searches of two parcels

of land (designated as “SUBJECT PREMISES 1” and “SUBJECT PREMISE

2,” respectively) associated with a marijuana cultivation

operation I am investigating.       The affidavit I submitted in


                                     2
Case 5:20-mj-00409-DUTY Document 2 Filed 08/12/20 Page 5 of 59 Page ID #:122




support of those warrants is incorporated by reference herein

and attached as Exhibit 1.

      7.   On August 12, 2020, I, along with other law

enforcement agents, executed the above-referenced warrants at

SUBJECT PREMISES 1 and SUBJECT PREMISE 2.

      8.   While executing the warrant at SUBJECT PREMISE 2, law

enforcement discovered a 2018 Ford Raptor pickup truck,

California License Plate 34711Y1, Vehicle Identification Number

1FTFW1RG1JFA44151 (the “Ford Raptor”), registered to Yarelia

Cornejo Guzman and Sarai Chiquito Mendia.         The Ford Raptor was

parked at the back of the SUBJECT PREMISE 2 parcel, behind the

mobile/manufactured structure described in Exhibit 1 as “28405

LONGS.”

      9.   Law enforcement recognized the Ford Raptor because it

had previously been observed on surveillance cameras at the

highway drop point (further described in Exhibit 1), near the

Cleveland National Forest marijuana grow site identified in this
investigation.    Specifically, the highway drop point camera

captured photographs on August 7, 2020, at approximately 8:48

p.m. through 8:51 p.m. showing the Ford Raptor pull into the

highway drop point turnout.      Movement (person(s) walking from

the driver’s side to the passenger side and back) around the

vehicle was photographed just before the vehicle left the area.

The trail camera captured photographs on this same date (August

7, 2020) at approximately 8:43 p.m. that depicted two or three

male subjects walking along the identified trail from the

cultivation site toward the highway drop point.          One of the


                                     3
Case 5:20-mj-00409-DUTY Document 2 Filed 08/12/20 Page 6 of 59 Page ID #:123




subjects appeared to be carrying a large filled bag out of the

cultivation site.     The bag was the approximate size of a large

filled black trash bag.      The subjects returned at 8:51 p.m.

walking back toward the cultivation site, now carrying different

bags/items (supplies in boxes and/or large bags).          As described

further in Exhibit 1, based on my training and experience, this

activity is consistent with the Ford Raptor being used to

resupply the grow site and transport harvested marijuana product

from the grow site.

      10.   While executing the search warrants on August 12,

2020, agents searched the Ford Raptor.        Inside the cab of the

Ford Raptor, law enforcement found approximately one pound of

packaged, processed marijuana, as well as remnants of processed

marijuana in the bed of the Ford Raptor.         Law enforcement found

the title to the Ford Raptor inside the 28405 LONGS structure on

SUBJECT PREMISE 2.     The title to the Ford Raptor was in the name

of FRANCISCO SANCHEZ-MARTINEZ, who, as discussed in Exhibit 1,
is a target of this investigation.        When agents arrived at

SUBJECT PREMISE 2 to execute the search warrant, SANCHEZ-

MARTINEZ was observed coming out of the 28405 LONGS structure.

Inside the 28405 LONGS structure, agents found multiple bags of

processed, packaged marijuana; thousands of dollars in cash; a

bulletproof vest; and multiple wire transfer money receipts.
                             IV.   CONCLUSION

      11.   For all the reasons described above, there is probable

cause to believe that the Ford Raptor constitutes evidence,

fruits, and instrumentalities of the 21 U.S.C. §§ 841


                                     4
Case 5:20-mj-00409-DUTY Document 2 Filed 08/12/20 Page 7 of 59 Page ID #:124




(possession with intent to distribute controlled substances and

distribution of controlled substances) and 846 (conspiracy to

possess with intent to distribute controlled substances and to

distribute controlled substances ).



Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
                  12th day of
telephone on this ___
August, 2020.



UNITED STATES MAGISTRATE JUDGE
    SHASHI H. KEWALRAMANI




                                     5
Case 5:20-mj-00409-DUTY Document 2 Filed 08/12/20 Page 8 of 59 Page ID #:125



                              ATTACHMENT A


      The item to be seized is described as a 2018 Ford F-150

Raptor pickup truck, California License Plate 34711Y1, Vehicle

Identification Number 1FTFW1RG1JFA44151, registered to Yareli

Cornejo Guzman and Sarai Chiquito Mendia.
Case 5:20-mj-00409-DUTY Document 2 Filed 08/12/20 Page 9 of 59 Page ID #:126




                              Exhibit 1
    Case
   AO    Case
      106A         5:20-mj-00409-DUTY
            5:20-mj-00406-DUTY
           (08/18)                                     Document
                   Application for a Warrant by *SEALED*
                                                Telephone                2 Electronic
                                                                   Document
                                                          or Other Reliable  Filed3-1 08/12/20  PageFiled
                                                                                          *SEALED*
                                                                                      Means          10 of08/07/20
                                                                                                           59 Page Page
                                                                                                                   ID #:127
                                                                                                                         1 of           50
                                                               Page ID #:91
                                        UNITED STATES DISTRICT COURT
                                                                   for the
                                                      Central District of California                                August 7, 2020

                    In the Matter of the Search of                      )                        KC

          (Briefly describe the property to be searched or identify the )
                          person by name and address)                   ) Case No. 5:MJ-20-00406
                          23775 Pico Road                               )
                          Nuevo, CA 92567                               )
                                                                        )
                                                                        )
                                                                        )
       APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS
           I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
   penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
   property to be searched and give its location):
         See Attachment A-2
   located in the Central District of California, there is now concealed (identify the person or describe the property to be seized):
         See Attachment B
             The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                      evidence of a crime;
                      contraband, fruits of crime, or other items illegally possessed;
                      property designed for use, intended for use, or used in committing a crime;
                      a person to be arrested or a person who is unlawfully restrained.
             The search is related to a violation of:
              Code Section                                                       Offense Description
          21 U.S.C. §§ 841; and 846                                              See attached affidavit


             The application is based on these facts:
                   See attached Affidavit
                     Continued on the attached sheet.
           Delayed notice of            days (give exact ending date if more than 30 days:                              ) is requested
         under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.
                                                                                                       /s/
                                                                                               Applicant’s signature

                                                                                 Law Enforcement Officer, Ryan Riggs
                                                                                               Printed name and title

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by telephone.
          August 7, 2020
Date: ___________________
                                                                                               Judge’s signature

City and state: Riverside, CA                                                     Hon. Sheri Pym, U.S. Magistrate Judge
                                                                                               Printed name and title

AUSA: Eli A. Alcaraz (213-453-8995)
   Case
Case     5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY      Document
                         *SEALED*     2 Filed3-1
                                  Document    08/12/20 PageFiled
                                                 *SEALED*   11 of08/07/20
                                                                  59 Page Page
                                                                          ID #:128
                                                                                2 of 50
                                     Page ID #:92



                                         AFFIDAVIT

          I, Ryan Riggs, being duly sworn, declare and state as

    follows:

                            I.    PURPOSE OF AFFIDAVIT

          1.    This affidavit is made in support of a search warrant

    for 24911 Fir Street, Menifee, California 92584 (“SUBJECT

    PREMISE 1”) described in Attachment A-1, which is incorporated

    herein by reference, for the items to be seized described in

    Attachment B.

          2.    This affidavit is further made in support of a search

    warrant for 23775 Pico Road, Nuevo, California 92567 (“SUBJECT

    PREMISE 2”) (collectively, the “SUBJECT PREMISES”) described in

    Attachment A-2, which is incorporated herein by reference, for

    the items to be seized described in Attachment B.

          3.    The items to be seized are the evidence, fruits, and

    instrumentalities of violations of 21 U.S.C. §§ 841 (possession

    with intent to distribute controlled substances and distribution

    of controlled substances) and 846 (conspiracy to possess with

    intent to distribute controlled substances and to distribute

    controlled substances ) (the “SUBJECT OFFENSES”), as described

    in Attachment B, which is incorporated herein by reference.

          4.    The facts set forth in this affidavit are based on my

    personal observations, my training and experience, and

    information obtained from various law enforcement personnel and

    witnesses.    This affidavit is intended to show merely that there

    is sufficient probable cause for the requested warrant and does

    not purport to set forth all of my knowledge of or investigation


                                          1
   Case
Case     5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY      Document
                         *SEALED*     2 Filed3-1
                                  Document    08/12/20 PageFiled
                                                 *SEALED*   12 of08/07/20
                                                                  59 Page Page
                                                                          ID #:129
                                                                                3 of 50
                                     Page ID #:93



    into this matter.      Unless specifically indicated otherwise, all

    conversations and statements described in this affidavit are

    related in substance and in part only.

                           II.   BACKGROUND ON AFFIANT
          5.    I am a Law Enforcement Officer (“LEO”) with the United

    States Forest Service (“USFS”) and have been so employed since

    August 2012.     I attended the Department of Homeland Security

    Federal Law Enforcement Training Center and completed the Land

    Management Police Training Program in January 2013.             I completed

    the United States Forest Service Title 21 Drug Enforcement

    Training Program in May 2013.        I am currently crossed-designated

    by the Drug Enforcement Administration (“DEA”) to conduct Title

    21 law enforcement activities.        I am a United States Forest

    Service designated Field Training Officer, responsible for

    training basic law enforcement officers.          I obtained a Bachelor

    of Science Degree in Criminal Justice Administration with a

    Concentration in Management in 2016.

          6.    I have been the lead investigator on two marijuana

    cultivation investigations.        I have participated in

    approximately ten or more marijuana cultivation raid operations,

    and I have participated in approximately 30 or more marijuana

    cultivation eradication, evidence collection, and disposal

    operations.

    III. TRAINING AND EXPERIENCE REGARDING MARIJUANA CULTIVATION AND

                                    DRUG TRAFFICKING

          7.    Based upon my training, experience, interviews, and

    participation in outdoor marijuana cultivation investigations, I


                                          2
   Case
Case     5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY      Document
                         *SEALED*     2 Filed3-1
                                  Document    08/12/20 PageFiled
                                                 *SEALED*   13 of08/07/20
                                                                  59 Page Page
                                                                          ID #:130
                                                                                4 of 50
                                     Page ID #:94



    have become knowledgeable regarding the many tactics employed by

    drug traffickers to manufacture, transport, distribute, and

    conceal marijuana.

          8.    As a result of my training and experience, I am

    familiar with the methods by which marijuana is used and the

    typical manufacturing, distribution and trafficking methods used

    by marijuana cultivators and traffickers.

          9.    I know that marijuana traffickers often cultivate

    marijuana on public lands throughout the country, including in

    the Central District of California.

          10.   Based on my training, experience, my discussions with

    experienced narcotics investigators, and through the information

    that I have learned through these investigations, I know that

    most outdoor live-in marijuana cultivations, in general, operate

    in a similar manner, as follows.

                a.    Outdoor marijuana cultivations, involving a large

    number of marijuana plants, require substantial labor to tend to
    the plants, provide logistical support for the labor force

    tending to the plants, and provide financial support until

    proceeds from the processed marijuana are received.

                      i.    Leader: Typically, one person is identified

    as the leader of the organization.         This person is responsible

    for directing the operation and ensuring that all logistical

    support is provided, as needed.         In many instances, the

    organization's leader is in communications with the workers in

    the outdoor marijuana cultivation sites, the purchasers of the

    supplies, and the resupply vehicle drivers.           In most instances,


                                          3
   Case
Case     5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY      Document
                         *SEALED*     2 Filed3-1
                                  Document    08/12/20 PageFiled
                                                 *SEALED*   14 of08/07/20
                                                                  59 Page Page
                                                                          ID #:131
                                                                                5 of 50
                                     Page ID #:95



    the leader of the organization is also the largest local

    benefactor of the proceeds from the sale of the controlled

    substances.

                      ii.   Supply Purchasers: People within the

    organization are identified to make necessary purchases of

    goods, including food, supplies, and equipment, for the

    marijuana cultivation operation.          In most instances, the supply

    purchasers make purchases based on the direction of the

    organization's leader.

                      iii. Drivers: Drivers are people that make the

    actual delivery of food, supplies, equipment and people to the

    designated drop point, as well as pick up people and processed

    marijuana from the drop points for delivery to the

    organization's distribution structure.

                      iv.   Grow Workers: These are the people that are

    physically in the cultivation sites that tend to the marijuana

    plants, harvest the marijuana buds, process the marijuana,
    and/or provide on-site logistical support for other workers,

    such as cook meals.

                b.    Outdoor marijuana cultivation organizations start

    exploring and scouting potential cultivation sites in the late

    winter and early spring.       These organizations are normally in

    search of areas in which the snow melts comparatively early, in

    proximity to a viable water supply and sufficiently isolated to

    avoid encounters with legitimate users of the area, such as

    recreationalists and permitted businesses.           Most outdoor

    marijuana cultivation organizations try to plant marijuana


                                          4
   Case
Case     5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY      Document
                         *SEALED*     2 Filed3-1
                                  Document    08/12/20 PageFiled
                                                 *SEALED*   15 of08/07/20
                                                                  59 Page Page
                                                                          ID #:132
                                                                                6 of 50
                                     Page ID #:96



    plants as early as possible in order to harvest the plants as

    early as possible and potentially tend a second crop for the

    year before it gets too cold in the late fall and early winter.

    Additionally, during scouting excursions, these organizations

    attempt to identify drop points that could be used for the

    delivery of supplies, equipment and people, which are in close

    proximity to the cultivators' unsanctioned/unofficial trail

    system and/or cultivation sites.          A drop point is a designated

    location where the drivers can deliver supplies and workers for

    the cultivation sites, and the drivers can pick up processed

    marijuana and grow workers leaving from the cultivation sites.

    Drop points are typically situated near the

    unsanctioned/unofficial trail system, so that the grow workers

    can carry the delivered supplies to the camp area and the

    processed marijuana to the drop point on foot.            Thus, it is

    common to find a distinct, but unsanctioned, trail system near

    the drop points.     The creation, use and maintenance of these
    unsanctioned/unofficial trail systems creates impacts to the

    natural resources in the area, to include but not limited to

    increased erosion, introduction of invasive plant species and

    the lessening of local native plant species, and negative

    impacts to the area's watershed(s).          In many instances, these

    organizations tend to favor drop points in remote areas where

    law enforcement resources and legitimate traffic is scarce to

    avoid detection.

                c.    Once an outdoor marijuana cultivation

    organization identifies potential cultivation sites, the


                                          5
   Case
Case     5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY      Document
                         *SEALED*     2 Filed3-1
                                  Document    08/12/20 PageFiled
                                                 *SEALED*   16 of08/07/20
                                                                  59 Page Page
                                                                          ID #:133
                                                                                7 of 50
                                     Page ID #:97



    organization engages in making purchases of necessary supplies

    to prepare the land and to establish means to water the

    anticipated cultivation area.        In many instances, fertilizers,

    herbicides, pesticides, and irrigation equipment will be

    obtained from various retail and wholesale sources, as well as

    illegitimate sources, such as through smuggling goods into the

    United States.

                d.    As equipment and supplies for the outdoor

    marijuana cultivation are procured, the outdoor marijuana

    cultivation organization begins to deliver these items to the

    area of the identified marijuana cultivation sites.             In most

    instances, these items are delivered to the identified drop

    points.

                e.    The land is then prepared for planting of the

    marijuana plants.      The irrigations system, including the

    potential construction of water storage reservoirs and/or

    tapping into known water supply sources, are laid to the
    cultivation sites.      Native vegetation, including trees, shrubs,

    and other plants, are thinned, removed or otherwise damaged, to

    make room for the marijuana plants.         Camp locations, where the

    workers will be living, are prepared.

                f.    After the land has been prepared for planting,

    the marijuana plants are placed into the ground.            For

    cultivation sites that use live-in workers, camps are developed,

    and the live-in workers establish unlawful residency, in the

    cultivation areas.




                                          6
   Case
Case     5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY      Document
                         *SEALED*     2 Filed3-1
                                  Document    08/12/20 PageFiled
                                                 *SEALED*   17 of08/07/20
                                                                  59 Page Page
                                                                          ID #:134
                                                                                8 of 50
                                     Page ID #:98



                g.    Throughout the growing season, which lasts

    approximately three to six months, various supplies, equipment

    and food are purchased by the supply purchasers, usually at the

    direction and financial support of the organization leader.              As

    necessary items are procured, drivers will make periodic

    deliveries to the designated drop point, including the drop-off

    of new workers and the picking-up of workers from the

    cultivation sites.

                h.    As the marijuana plants mature, additional

    workers arrive at the cultivation sites to help with the labor

    intensive harvesting and processing of the marijuana buds.              The

    harvested marijuana is laid-out to dry in processing areas

    within the cultivation sites and, as it becomes sufficiently

    dried, it is then packaged and moved to the drop point for pick

    up by the drivers for delivery to the distribution hubs or to

    the organization's leadership.

                i.    Outdoor marijuana cultivation organizations often
    rely on the use of cellular telephone technologies, including

    voice communication, text messaging, multimedia messaging (both

    photographic and video), social media websites and/or

    applications (such as Facebook, Facebook Messenger, Snapchat,

    FaceTime, Skype, and WhatsApp), and geo-location applications,

    in furtherance of marijuana cultivation schemes.            It is common

    for cellular telephones to be used to communicate among the co-

    conspirators, to include distributors, purchasers,

    organizational leadership, drivers, grow workers and others.

    Common communications include the coordination of supply


                                          7
   Case
Case     5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY      Document
                         *SEALED*     2 Filed3-1
                                  Document    08/12/20 PageFiled
                                                 *SEALED*   18 of08/07/20
                                                                  59 Page Page
                                                                          ID #:135
                                                                                9 of 50
                                     Page ID #:99



    deliveries, and distribution activities, the monitoring by

    organizational leadership of the progress of the growing

    marijuana, and the management of the change-out of the grow

    workers.    Although cellular telephone coverage in many remote

    areas where outdoor marijuana cultivations exists are

    unreliable, with the advent of new technologies and added

    cellular sites have increased cellular coverage into more remote

    areas and the use of cellular technologies in the furtherance of

    marijuana cultivations has become more common.            Where cellular

    coverage remains unreliable, in many instances the grow workers

    and the outdoor marijuana cultivation organization use pre-

    designated check-in times, where grow workers walk to areas

    where there is better cellular coverage to conduct the cellular

    telephone calls or send and receive communications using one of

    the many ever evolving cellular communication methods.

                j.    After an outdoor marijuana cultivation

    organization harvests their last crop of the year, the
    cultivation site is abandoned, leaving behind various hazardous

    chemicals that were used, such as pesticides, herbicides, and

    fertilizers, along with other trash, such as discarded propane

    tanks, food items, sleeping bags, and personal hygiene items.

    The chemicals and trash left behind often times attract

    wildlife, such as bear and deer, which attempt to eat the

    abandoned items and, during the search for food, spread the

    trash throughout the camp and adjoining areas.            As a result, the

    damage to native plant life, animal life, and the land, along

    with the hazards posed to the local area, such as ground water


                                          8
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 19
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:136
                                                                          Page 10 of
                                 50 Page ID #:100



   and creeks, leave lasting environmental impacts that require

   land reclamation actions to mitigate the harm.

         11.   Based on my training, experience, my discussions with

   experienced narcotics investigators, and through the information

   that I have learned through these investigations, I know that

   marijuana cultivators and other narcotics traffickers frequently

   use electronic media, to include cellular telephones, digital

   cameras, and computers and external hard drives in the

   commission of narcotics related crimes.

         12.   Narcotics traffickers often use cellular telephones to

   communicate with co-conspirators to coordinate the shipment of

   narcotics and to arrange pick up and drop off locations.             I know

   that the date, time, duration, and number dialed of telephone

   calls between co-conspirators can be obtained through cellular

   telephone records.      Narcotics traffickers often use computers

   and external electronic storage media such as external hard

   drives, thumb drives, compact discs and various other types of
   electronic storage methods.       Marijuana cultivators often take

   photographs of their cultivation sites to memorialize and

   glorify their accomplishments, document the quality of their

   product for sale to others to share with managers, workers, and

   prospective purchasers.       Photographs may be taken with either

   cellular "smart phones" or digital cameras to facilitate the

   electronic transmission of information to interested parties.

         13.   These various forms of electronic media are used to

   orchestrate drug transactions between conspirators, communicate

   with other narcotics traffickers and sources of supply, maintain


                                         9
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 20
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:137
                                                                          Page 11 of
                                 50 Page ID #:101



   drug proceeds ledgers, drug shipment and storage information,

   photographs of narcotics and proceeds from narcotics sales as

   well as other financial information such as records of banking

   transactions, account balances and funds transfers.

         14.   Individuals who deal in illegal controlled substances

   maintain books, records, receipts, notes, ledgers, bank records,

   money orders, and other papers relating to the importation,

   manufacture, transportation, ordering, sale and distribution of

   illegal controlled substances.        These books, records, receipts,

   notes, ledgers, bank records, money orders, etc., are maintained

   where the dealers have ready access to them, such as in secure

   locations within their residence, the residences of friends and

   associates, in the places of operation of the drug distribution

   activity, such as a stash house or safe house, or in a business

   location with which the trafficker is associated.

         15.   Individuals who deal in illegal controlled substances

   routinely conceal in their residence or the residences of
   friends or associates, in their business locations, or in the

   places of operation of the drug distribution activity, such as a

   stash house or safe house, large quantities of currency,

   financial instruments, precious metals, jewelry and other items

   of value, typically proceeds of illegal controlled substance

   transactions, financial instruments, including stocks and bonds.

         16.   It is common for individuals who deal in the sale of

   and distribution of illegal controlled substances to hide

   contraband related to the activity, such as scales, packaging

   materials, and containers, at their residences, or the


                                        10
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 21
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:138
                                                                          Page 12 of
                                 50 Page ID #:102



   residences of their friends or associates, in their business

   locations or in the places of operation of the drug distribution

   activity, such as a stash house or safe house.

         17.   Individuals who deal in the sale and distribution of

   controlled substances commonly maintain addresses and telephone

   number books or papers, which reflect names, addresses and or

   telephone numbers for their associates and their illegal

   organization.     These individuals often use cellular telephones,

   pagers and telephone systems to maintain contact with their

   associates in their illegal businesses.          These telephone

   records, bills and pager numbers are often found in their place

   of residence, or in the residences of their friends or

   associates, in their business locations, or in their places of

   drug distribution activity, such as a stash house or safe house.

         18.   Individuals who deal in illegal controlled substances

   often take photographs of themselves, their associates, and

   their property and illegal contraband.         These photos are usually
   maintained in their residence, or the residences of their

   friends or associates, in their business locations, or in the

   places of operation of their drug distribution activity, such as

   a stash house or safe house.

         19.   Individuals who deal in illegal controlled substances

   often keep and maintain in their possession firearms and or

   firearm related materials.       These items are usually maintained

   in their residence, or residences of their friends or

   associates, in their business locations, or in the places of




                                        11
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 22
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:139
                                                                          Page 13 of
                                 50 Page ID #:103



   operation of their drug distribution activity, such as a stash

   house or safe house.
                        IV.   SUMMARY OF PROBABLE CAUSE

         20.   Based on the facts set forth in this affidavit,

   derived through an investigation in which I have participated, I

   submit that there is probable cause to believe that FRANCISCO

   SANCHEZ-MARTINEZ (“SANCHEZ-MARTINEZ”) and numerous others have

   committed the SUBJECT OFFENSES.

         21.   During the course of this investigation, law

   enforcement officers in Riverside County and San Bernardino

   County have concluded that SANCHEZ-MARTINEZ and his associates

   are unlawfully cultivating marijuana on public lands in the San

   Bernardino and Cleveland National Forests.          SANCHEZ-MARTINEZ

   facilitates resupply efforts at illegal cultivation sites,

   transports personnel/cultivators/associates, and conducts or is

   directly involved in the trafficking of controlled substances

   cultivated on public lands to other sources of supply that

   remain unidentified.

         22.   The SUBJECT PREMISES are locations at where SANCHEZ-

   MARTINEZ, along with known and unknown co-conspirators, are

   believed to store drugs, firearms, money, and/or other items

   used in the furtherance of drug distribution.

         23.   SANCHEZ-MARTINEZ lists the SUBJECT PREMISE 1 as his

   address of record with the California Department of Motor

   Vehicles as recently as August 6, 2020.          Further, SANCHEZ-

   MARTINEZ frequently visits the SUBJECT PREMISE 1 and has done so




                                        12
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 23
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:140
                                                                          Page 14 of
                                 50 Page ID #:104



   as recently as July 13, 2020 at 5:21 p.m.          Concerning the

   SUBJECT PREMISE 2, SANCHEZ-MARTINEZ appears to reside there.
                        V.   STATEMENT OF PROBABLE CAUSE

         A.      Initial Investigation of Cultivation Sites in 2018-

                 2019

         24.     In September 2018, a USFS LEO and California

   Department of Fish and Wildlife Warden conducted helicopter

   reconnaissance in the Cleveland National Forest.           They relayed

   information regarding an illegal marijuana cultivation site they

   located on public lands within the Central District of

   California, Cleveland National Forest, Riverside County, after

   they saw marijuana plants from their helicopter.

         25.     On October 30, 2018, USFS Special Agent Patrick Brown,

   USFS LEO James Jeleniowski, and I conducted ground

   reconnaissance of the reported cultivation site and surrounding

   area.      We followed a user-created trail that is undeveloped and

   not maintained or inventoried by the USFS.          The trail led us

   from a highway entrance and suspected cultivation site resupply

   drop point directly to the cultivation site.           The trail did not

   have an outlet or additional route intersections, and there was

   no physical evidence suggesting that the trail was used for

   anything other than an ingress and egress route for the

   marijuana cultivation site.       At the cultivation site, we saw

   physical evidence associated with an illicit marijuana

   cultivation site/drug trafficking operation.           For example, we

   saw sophisticated irrigation systems, thousands of plant plots

   in rows, plant stems with recent cut marks from harvesting


                                        13
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 24
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:141
                                                                          Page 15 of
                                 50 Page ID #:105



   activities, processed marijuana drying stations, processed

   marijuana trimming stations with piles of dried marijuana

   stems/branches, camping supplies, fertilizers, gardening tools,

   a concealed water reservoir, a large amount of trash/debris from

   long term occupancy, clothing, an air rifle, hammocks, food and

   food waste, cooking utensils, and general outdoor survival

   supplies.      Based on my training and experience, the presence of

   all of these items is consistent with a marijuana cultivation

   site.

          26.    Based on the terrain in the area, the identified

   entry/resupply drop point for the grow was suspected to be

   immediately adjacent to a south shoulder turnout along State

   Route 74/Ortega Highway, approximately 1.25 miles east of the

   Riverside County and Orange County property boundary (between

   California State Route 74 posted Mile Markers 1 and 1.5 in

   Riverside County).      Other than the access trail to the marijuana

   grow site, there are no other developments in this area of the
   turnout, e.g., picnic tables, restrooms, other hiking trails,
   etc.

           27.   On June 3, 2019, anticipating that subjects may have

   returned to the grow for the 2019 growing season, USFS LEO

   Matthew Ryan and I returned to the trail leading to the

   identified grow site and placed a surveillance camera in the

   area of the only identified entrance and exit to the cultivation

   site and near the suspected resupply drop point (the “trail

   camera”).




                                        14
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 25
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:142
                                                                          Page 16 of
                                 50 Page ID #:106



         28.   On June 26, 2019, Agent Brown and I serviced the trail

   camera, and the data card had photographs that were taken on

   three separate occasions that captured approximately three

   individuals walking out of the cultivation site area.            The trail

   camera then captured the individuals carrying supplies from the

   highway resupply point adjacent to the highway and back toward

   the direction of the identified cultivation site.            It appeared

   that the individuals were initially walking to the turnout and

   then carrying the items back toward the grow site only a short

   distance (less than one minute walking distance away) down the

   trail before returning for additional supplies (bags, boxes, and

   buckets).    As far as could be determined, these were the first

   three documented visits by subjects at this cultivation site.

         29.   The individuals seen on the surveillance camera appear

   to be Hispanic male adults.       They were wearing a combination of

   camouflage shirts and pants, and other similarly colored

   clothing.    Photographs captured on June 12, 2019 show one of the
   individuals (a Hispanic male adult wearing a light colored t-

   shirt and backwards hat) carrying supplies toward the grow site

   with what appeared to be a semi-automatic handgun visibly

   protruding from his right front pant pocket.

         30.   After reviewing the photographs, on June 26, 2019,

   Agent Brown and I installed a camera near the suspected highway

   drop point (the “highway drop point camera”).

         31.   During the continued course of surveillance efforts,

   investigators identified vehicles conducting resupply efforts,

   subject drop-off or pick-up, and or product pick-up to and from


                                        15
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 26
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:143
                                                                          Page 17 of
                                 50 Page ID #:107



   the cultivation site.      From July 2019 through December 2019,

   following probable cause determinations, investigators obtained

   court approval to place tracking devices on several of these

   vehicles.

         32.   In 2019, the following vehicles (the “2019 TARGET

   VEHICLES”) were tracked via tracking devices and identified on

   one or more occasions in what appears to be participation in the

   SUBJECT OFFENSES:

               a.    a white 2011 Ford Explorer, California license

   plate 6RPN571, Vehicle Identification Number 1FMHK7F80BGA65665

   (the “Target Explorer”), registered to SANCHEZ-MARTINEZ, 24911

   Fir Street, Menifee, California 92584 (SUBJECT PREMISE 1) 1;
               b.    a red 2006 Ford F-150, California License Plate

   59234P2, Vehicle Identification Number 1FTPW14506FA55868 (the

   “Target F-150”), registered to Mariano Arreola Botello;

               c.    a 2017 Toyota Tundra, California License Plate

   15590V2, Vehicle Identification Number 5TFDY5F1XHX670522 (the

   “Target Tundra”), registered to SANCHEZ-MARTINEZ at 24911 Fir

   Street, Menifee, California 92584 (SUBJECT PREMISE 1);

               d.    a 2011 Acura TL, California License Plate

   8LVA788, Vehicle Identification Number 19UUA8F56BA001166 (the

   “Target TL”), registered to Salto Daniel Hernandez, 24911 Fir

   Street, Menifee, California 92584 (SUBJECT PREMISE 1);

   1
    The registration information provided herein for the 2019 TARGET
   VEHICLES is the information obtained by investigators in 2019
   while the vehicles were active at the cultivation site. The
   registration information for some of the vehicles may have
   changed in the year since they were active in the marijuana
   cultivation operation.


                                        16
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 27
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:144
                                                                          Page 18 of
                                 50 Page ID #:108



               e.    a black Acura TL sedan, California License Plate

   8LVL561, Vehicle Identification Number 19UUA8F57AA013177 (the

   “Target Acura”), registered to Misael Sanchez, 24911 Fir Street,

   Menifee, California 92584 (SUBJECT PREMISE 1);

               f.    a black Hyundai sedan, displaying an immediately

   apparent and descriptive auto sales advertisement plate for

   “Americar Auto Finance 21085 Box Springs Road, Moreno Valley,

   California 92557” (the “Target Hyundai”); and

               g.    a blue 2000 Chevrolet Van/Utility Vehicle,

   California License Plate 5NVN174, Vehicle Identification Number

   1GCGG29R6Y1236486 (the “Target Van”), registered to Maria

   Penaloza and a release of liability entered on file as of

   September 12, 2019 to a Jose Martinez.

         33.   As said above, four of the TARGET VEHICLES shared the

   same registered address at 24911 Fir Street, Menifee, California

   92584 (SUBJECT PREMISE 1), which is SANCHEZ-MARTINEZ’s address

   of record with the California DMV.
         34.   From June 2019 through December 2019, investigators

   documented 18 instances in which one or more of the 2019 TARGET

   VEHICLES arrived in and around the highway resupply point and

   the identified trail leading to and from the cultivation site

   located on the Cleveland National Forest along Ortega Highway.

   Further, there was one documented occurrence of the Target

   Explorer at another suspected marijuana cultivation site located

   within the San Bernardino National Forest that had recently been

   identified by USFS aviation reconnaissance.




                                        17
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 28
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:145
                                                                          Page 19 of
                                 50 Page ID #:109



         35.   In 14 of these total 18 instances of the 2019 TARGET

   VEHICLES in and around the Cleveland National Forest grow site,

   images from the surveillance cameras placed in the area depict

   individuals carrying what appear to be trash bags and/or duffle

   bags out of the cultivation site.         The individuals are seen

   walking these bags out of the cultivation site and then

   returning without the bags and/or with different items in their

   possession.    This shows a tradeoff between the highway resupply

   point vehicle operator and the cultivator subjects.            In my

   training and experience, I believe this is indicative of the

   individuals harvesting, processing, and trafficking the

   controlled substance that they are manufacturing in the

   cultivation site.     In my training and experience, I believe this

   is also indicative of the trafficking organization dropping off

   supplies and other items to sustain the workers located at the

   cultivation site.

         36.   On October 18, 2019, after confirming that the
   cultivation site within the Cleveland National Forest had been

   vacated, Agent Brown and I removed the surveillance cameras.

         37.   On October 20, 2019, Agent Brown and I conducted

   ground reconnaissance of the cultivation site and surrounding

   area.   We followed the user created trail that is undeveloped

   and not maintained or inventoried by the USFS.           The trail was

   still a single lane trail with a width measuring approximately

   12 inches and a length of approximately 0.17 miles.            The trail

   led us from the highway resupply point, directly to the

   described cultivation site.       The trail did not have an outlet or


                                        18
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 29
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:146
                                                                          Page 20 of
                                 50 Page ID #:110



   additional route intersections, and there was no physical

   evidence suggesting that the trail was used for any other

   purpose than the ingress and egress route for the marijuana

   cultivation site.      In other words, there was one entrance and

   one exit.      We found the cultivation site vacant and with

   physical evidence associated with an illicit marijuana

   cultivation site/drug trafficking operation infrastructure still

   present.

         38.      The cultivation site had been expanded since the prior

   year.    Physical evidence included sophisticated irrigation

   systems, thousands of plant plots in rows, plant stems with

   recent cut marks from harvesting activities, processed marijuana

   drying stations, processed marijuana trimming stations with

   piles of dried marijuana stems/branches, small marijuana starter

   plants in pots, camping supplies, fertilizers, gardening tools,

   a concealed water reservoir, a large amount of trash/debris from

   long term occupancy, clothing, an air rifle, hammocks, food and
   food waste, cooking utensils, general outdoor survival supplies,

   and a significant amount of natural resource damage, to include

   tree, shrub, and bush removal, area clearings and unauthorized

   land improvements, and trail construction.          In my training and

   experience, all of these things are consistent with a marijuana

   grow.

             B.      Re-activation of Cultivation Sites in Spring 2020
           39.    On March 26, 2020, at approximately 2:46 p.m.,

   anticipating that the Cleveland National Forest grow site might

   be used again by subjects in the 2020 grow season, Agent Brown,


                                        19
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 30
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:147
                                                                          Page 21 of
                                 50 Page ID #:111



   LEO Gonzalo Ochoa, and I reinstalled the highway drop point

   camera and the trail camera in similar locations as the previous

   year.

         40.   On April 21, 2020 at approximately 9:51 a.m., Agent

   Brown, LEO Ochoa, and I serviced both surveillance cameras.             The

   trail camera data card showed photographs captured on April 17,

   2020 of two individuals walking out of the cultivation area.

   The trail camera then photographed the individuals carrying

   supplies, including potted plants suspected to be marijuana

   starter plants, from the highway resupply point adjacent to the

   highway and back toward the direction of the identified

   cultivation site.     This documented occurrence confirmed the

   cultivation site was active again.

         41.   Based on continued surveillance, investigators

   identified additional vehicles conducting resupply efforts,

   suspect drop-off or pick-up, and/or product pick-up to and or

   from the cultivation site.       From April 2020 through August 2020,
   following a determination of probable cause, investigators

   obtained court approval to place tracking devices on several of

   these vehicles.

         42.   In 2020, the following vehicles (the “2020 TARGET

   VEHICLES”) were tracked via a tracking device and/or identified

   on one or more occasions in what appears to be participation in

   the SUBJECT OFFENSES:

               a.    a 2016 Toyota pickup truck, California License

   Plate 48909X2, Vehicle Identification Number 5TFHY5F18GX530291

   (the “Target Toyota 48909X2”), registered to SANCHEZ-MARTINEZ,


                                        20
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 31
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:148
                                                                          Page 22 of
                                 50 Page ID #:112



   24911 Fir Street, Menifee, California 92584 (SUBJECT PREMISE 1);

   and

               b.    a 2019 Dodge Ram pickup truck, California License

   Plate 52684S2, Vehicle Identification Number 1C6RREFT0KN730015,

   registered to Miguel Garcia Jimenez (the “Target Dodge

   52684S2”) 2.
         43.   Investigators also identified the following vehicle as

   being involved in cultivation activity, based on its frequent

   appearances at the highway drop point, although this vehicle was

   not tracked with a tracking device: a 2006 Toyota 4-Runner

   6GDW741, California License Plate 6GDW741, Vehicle

   Identification Number JTEBU17R368063378, registered to Efrain

   Lopez.

         44.   From April 2020 through August 2020, investigators

   documented 13 instances in which one or more of the 2020 TARGET

   VEHICLES and/or the Toyota 4-Runner arrived at or near the

   highway resupply point and the identified trail leading to and

   from the cultivation site located on the Cleveland National

   Forest along Ortega Highway, and one instances at the


   2 The Target Dodge 52684S2 is believed to be the vehicle that is
   currently being used most frequently by SANCHEZ-MARTINEZ for
   both resupply efforts concerning the cultivation sites and other
   travel. On May 18, 2020, LEO Ochoa and I observed SANCHEZ-
   MARTINEZ enter the Target Dodge 52684S2, alone, and drive it to
   and from two distinct locations (e.g., Perris Swap Meet and
   Bundy Canyon Shell Station). The tracking device also logged
   these travel. On May 26, 2020, LEO Ochoa, LEO Pacheco, and I
   followed the Target Dodge 52684S2 to the outlet mall located at
   17600 Collier Avenue, Lake Elsinore, California 92530. We saw
   SANCHEZ-MARTINEZ park and exit the car. He was not accompanied
   by anyone else.


                                        21
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 32
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:149
                                                                          Page 23 of
                                 50 Page ID #:113



   cultivation site located on the San Bernardino National Forest,

   which also appeared to have been re-activated.

           45.   One time, on May 15, 2020, SANCHEZ-MARTINEZ 3 and an
   unidentified male were photographed clearly by the cameras

   arriving at the highway drop point in the Target Dodge 52684S2,

   carrying supplies, suspected to be 18-packs of alcoholic

   beverage containers, toward the trail leading to the cultivation

   site.    Approximately four hours later, SANCHEZ-MARTINEZ and the

   other unidentified male walked back out of the trail leading

   from the cultivation sight and toward the highway drop point

   before apparently being picked back up by the Target Dodge

   52684S2.

         46.     SANCHEZ-MARTINEZ and this same unidentified individual

   were again photographed by the surveillance cameras on June 16,

   2020, walking into and out of the trail to the cultivation site.

         47.     In two of the 14 instances that the 2020 TARGET

   VEHICLES were at and around the Cleveland and San Bernardino

   National Forest grow sites, images from the surveillance cameras

   show subjects carrying what appear to be trash bags and/or

   duffle bags out of the cultivation site.          Subjects are seen

   walking these bags out of the cultivation site and then

   returning without the bags and/or different items in their

   possession.      This indicates that a tradeoff took place between

   the highway resupply point vehicle operator and the cultivator


   3
    Law enforcement identified this individual as SANCHEZ-MARTINEZ
   here and in future sightings by comparing his appearance with
   his photo California DMV photograph.


                                        22
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 33
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:150
                                                                          Page 24 of
                                 50 Page ID #:114



   subjects.    In my training and experience, I believe this is

   indicative of the subjects harvesting, processing, and

   trafficking the controlled substance that they are manufacturing

   in the cultivation site.       In my training and experience, I

   believe this is also indicative of the trafficking organization

   dropping off supplies and other items to sustain the workers

   located at the cultivation site.

         48.   In the 2020 grow cycle, July 5, 2020 was the first

   documented instance of subjects carrying bags suspected to

   contain harvested marijuana product out of the Cleveland

   National Forest cultivation site.         The highway drop point camera

   data card had photographs captured on July 5, 2020 at

   approximately 8:42 p.m., showing the Target Toyota 48909X2 pull

   into the turnout, followed by excessive movement around the

   vehicle just before it left the area.         The trail camera data

   card showed photographs on the same day at approximately 8:34

   p.m. depicting clearly two male subjects walking along the
   identified trail from the cultivation site toward the highway

   drop point.    One of the subjects is seen carrying a bag on his

   back.   The bag was approximately the size of a large backpack.

   The two subjects then returned at 8:44 p.m. walking back toward

   the cultivation site now carrying boxes and large bags.

         49.   On July 10, 2020, at approximately 12:08 p.m.,

   California Department of Fish and Wildlife Wardens Garber and

   Baquirin conducted an aviation reconnaissance of the cultivation

   site on board an airplane.       During this reconnaissance they saw




                                        23
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 34
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:151
                                                                          Page 25 of
                                 50 Page ID #:115



   marijuana plants that appeared to be large, healthy, and ready

   for harvesting.

         50.   In the 2020 grow cycle, July 27, 2020 was the second

   documented instance of subjects carrying bags suspected to

   contain harvested marijuana product out of the Cleveland

   National Forest cultivation site.         The highway drop point camera

   data card had photographs from July 27, 2020 at 8:21 p.m.

   through 8:27 p.m., showing the Target Dodge 52684S2 pull into

   the highway drop point turnout.        There was excessive movement

   (persons walking from the driver’s side to the passenger side

   and back) around the car just before it left the area.            The

   trail camera data card had photographs captured on the same day

   at approximately 8:12 p.m. depicting clearly two male subjects

   walking along the identified trail from the cultivation site

   toward the highway drop point.        One of the subjects is seen

   carrying a large bag.      The bag was approximately the size of

   large trash bag.     The two subjects return with an additional
   male subject at approximately 8:26 pm.         All three subjects were

   photographed walking back and forth along the trail between 8:26

   p.m. and 8:28 p.m. retrieving and carrying boxes, containers,

   and bags to the cultivation site.         In my training and

   experience, I believe this is indicative of the subjects

   harvesting, processing, and trafficking the controlled substance

   that they are manufacturing in the cultivation site.            In my

   training and experience, I believe this is also indicative of

   the trafficking organization dropping off supplies and other

   items to sustain the workers located at the cultivation site.


                                        24
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 35
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:152
                                                                          Page 26 of
                                 50 Page ID #:116



         C.    The SUBJECT PREMISE 1
         51.   During the surveillance efforts in 2019 and 2020,

   investigators saw all of the 2019 TARGET VEHICLES with the

   exception of the Target F-150, and the 2020 TARGET VEHICLES at

   the SUBJECT PREMISE 1.      The 2019 TARGET VEHICLES and 2020 TARGET

   VEHICLES have been parked in front of SUBJECT PREMISE 1, parked

   in the driveway of SUBJECT PREMISE 1, and/or remained overnight

   at SUBJECT PREMISE 1.      Based on my training and experience, I

   believe that SUBJECT PREMISE 1 is used as a central meeting

   point or stash house for individuals involved in the marijuana

   cultivation operation.

         52.   According to California DMV records for SANCHEZ-

   MARTINEZ that I checked on August 6, 2020, the SUBJECT PREMISE 1

   is his address of record.       Additionally, law enforcement has

   seen SANCHEZ-MARTINEZ at the SUBJECT PREMISE 1.           For example, on

   May 12, 2020, at approximately 4:49 p.m., while conducting

   surveillance efforts near the SUBJECT PREMISE 1, I witnessed

   SANCHEZ-MARTINEZ reverse the Target Dodge 52684S2 out of the

   driveway, exit it, close the driveway entrance gate, and reenter

   it, and then drive away from the SUBJECT PREMISE 1.            I saw this

   from approximately 50 yards away from SANCHEZ-MARTINEZ’s

   location.    There was no one with SANCHEZ-MARTINEZ.          He then

   drove the Target Dodge 52684S2 directly to a private property in

   Temecula, California, and then returned to SUBJECT PREMISE 1

   afterwards.    The tracking device on the Target Dodge 52684S2

   logged this travel.




                                        25
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 36
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:153
                                                                          Page 27 of
                                 50 Page ID #:117



                1.   Recent Surveillance at the SUBJECT PREMISE 1

         53.    On July 27, 2020, while conducting surveillance, LEO

   Ochoa and I saw what we believed to be one of the 2020 TARGET

   VEHICLES (the Target Toyota 48909X2) as well as the Toyota 4-

   Runner 6GDW741 (which, as described above, has been identified

   as being involved in cultivation activity based on its frequent

   travels to the cultivation site) parked in the driveway of

   SUBJECT PREMISE 1.

         54.    On July 31, 2020, while conducting surveillance, LEO

   Ochoa and I again saw what we believed to be the Toyota 4-Runner

   6GDW741 parked in the driveway of SUBJECT PREMISE 1.

         D.     The SUBJECT PREMISE 2
         55.     On June 12, 2020, the Target Dodge 52684S2, which is

   the vehicle that appears to be used most frequently by SANCHEZ-

   MARTINEZ for activities related to the cultivation site and

   other travel, drove to the SUBJECT PREMISE 2.           Since then, the

   Target Dodge 52684S2 has spent most days at and stayed overnight

   at the SUBJECT PREMISE 2.       The tracking device on the vehicle

   does show, however, periodic travel to and from SUBJECT PREMISE

   1.

         56.     On June 18, 2020 at approximately 4:06 p.m., LEO

   Nelles and I followed the Target Dodge 52684S2 to 3150 Case

   Road, Perris, California 92570, which is a WinCo Foods grocery

   store.      I walked into the store and saw SANCHEZ-MARTINEZ

   gathering grocery items and placing them into a shopping cart.

   LEO Nelles and I then remained in the area and waited for

   SANCHEZ-MARTINEZ to return to his car.         SANCHEZ-MARTINEZ and


                                        26
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 37
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:154
                                                                          Page 28 of
                                 50 Page ID #:118



   another unidentified male returned with two full shopping carts

   and proceeded to unload the large amount of groceries into the

   rear passenger seat of the Target Dodge 52684S2.

         57.   SANCHEZ-MARTINEZ drove the car with the unidentified

   male in the passenger seat.       They left the WinCo Foods and drove

   to the SUBJECT PREMISE 2.       The Target Dodge 52684S2 then drove

   to other markets/commercial businesses/private properties before

   driving to the highway drop point along Ortega Highway at the

   Cleveland National Forest grow site.         The Target Dodge 5268S2

   arrived at the cultivation site at approximately 8:24 p.m., and

   then again at approximately 9:11 p.m.         The photographs captured

   by the trail and highway drop point cameras from those times

   show subjects walking to and from the cultivation site on the

   identified trail and to and from the highway drop point.             The

   photographs depict clearly subjects walking out of the

   cultivation site without supplies/things they brought in, and

   then return to the cultivation site carrying boxes and bags.
         58.   The next morning, on June 19, 2020, at around 6:32

   a.m., the trail and highway drop point cameras captured the

   Target Dodge 52684S2 pull into the highway drop point turnout.

   After that, the tracking device on the Target Dodge 52684S2

   tracked it to the SUBJECT PREMISE 2.

         59.   Based on my training and experience, I believe that

   SANCHEZ-MARTINEZ is using the SUBJECT PREMISE 2 as a base to

   store supplies used to resupply the grow site and potentially

   also a location to house workers who are then transported to the

   grow site to assist with the cultivation effort.


                                        27
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 38
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:155
                                                                          Page 29 of
                                 50 Page ID #:119



         60.   On July 24, 2020, at approximately 3:30 p.m., USFS

   Special Agent Jennifer Taylor and I saw the Target Dodge 52684S2

   parked in front of a commercial business located at 33983

   Mission Trail Suite B, Wildomar, California, 92595.            At

   approximately 3:55 p.m., we saw SANCHEZ MARTINEZ exit the

   commercial business (Multiservicio Latino) alone and enter the

   Target Dodge 52684S2.      We followed the Target Dodge 52684S2 to

   SUBJECT PREMISE 2, where it came to a stop.          As Agent Taylor and

   I drove by SUBJECT PREMISE 2, I saw the Target Dodge 52684S2

   parked in front of the property, along Pico Road (which is the

   address in the definition of the SUBJECT PREMISE 2), and I saw a

   male subject walking from the front residence toward the Target

   Dodge 52684S2.

         61.   On August 6, 2020, at approximately 3:00 p.m., LEO

   Ochoa and I saw the Target Dodge 52684S2 parked on the driveway

   of the SUBJECT PREMISE 2.

         62.   On June 26, 2020, LEO Nelles and I drove by the
   SUBJECT PREMISE 2.      When we arrived, the Target Dodge 52684S2

   was parked in the driveway at a residence with an address on

   Long Street.    The residence is directly behind the SUBJECT

   PREMISE 2 on the same parcel of land.

         63.   Said another way, the parcel of land that is SUBJECT

   PREMISE has two structures on it.         One with an address that is

   in the definition of SUBJECT PREMISE 2 and the other with the

   address of “28405 LONGS.”       The “28405 LONGS” residence appears

   to be a modular/mobile/manufactured home that had been recently

   placed there.     There is a wooden large sign attached to the


                                        28
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 39
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:156
                                                                          Page 30 of
                                 50 Page ID #:120



   fence located directly in front of the residence, parallel to

   Long Street, which says, “28405 LONGS.”

         64.   The structures on the SUBJECT PREMISE 2 (when

   considering the structure with the address in the definition

   (Pico Road) and the structure with the Long address) have no

   fences or barriers between them on the parcel.           I have seen the

   Target Dodge 52684S2 parked in the front, in the back, and on

   the side of the structure off Pico Street, and I have seen it

   parked in the front, in the back and on the side of rear

   structure off Long Street.       The tracking device on the Target

   Dodge 52684S2 confirms my observations.          The two structures also

   appear to share the same common area (essentially a backyard)

   that is located in between the rear of the front structure and

   the side of the rear structure.

         65.   Subjects are continuing to use the SUBJECT PREMISE 2

   as they begin the harvesting process of the marijuana product.

   On July 27, 2020, which was the second documented instance of
   subjects carrying bags out of the Cleveland National Forest

   cultivation site, the subjects carrying bags suspected to

   contain harvested marijuana product from the grow site arrived

   at the highway drop point while Target Dodge 52684S2 was present

   at that location.     When the Target Dodge 52684S2 left, the

   subjects were photographed by the surveillance cameras returning

   along the trail to the cultivation site without the large bags

   but with additional items.       The tracking device on the Target

   Dodge 52684S2 recorded that it traveled to the cultivation site

   from the SUBJECT PREMISE 2 and returned to the SUBJECT PREMISE 2


                                        29
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 40
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:157
                                                                          Page 31 of
                                 50 Page ID #:121



   after departing the highway drop point.          Based on my training

   and experience, this indicates to me that the SUBJECT PREMISE 2

   is being used to store supplies used to resupply workers at the

   cultivation site as they work to harvest the marijuana product,

   and also that the SUBJECT PREMISE 2 is likely being used to

   store and process the harvested marijuana product.

               VI.   TRAINING AND EXPERIENCE ON DIGITAL DEVICES 4
         66.    Based on my training, experience, and information from

   those involved in the forensic examination of digital devices, I

   know that the following electronic evidence, inter alia, is
   often retrievable from digital devices:

                a.    Forensic methods may uncover electronic files or

   remnants of such files months or even years after the files have

   been downloaded, deleted, or viewed via the Internet.            Normally,

   when a person deletes a file on a computer, the data contained

   in the file does not disappear; rather, the data remain on the

   hard drive until overwritten by new data, which may only occur

   after a long period of time.        Similarly, files viewed on the

   Internet are often automatically downloaded into a temporary

   directory or cache that are only overwritten as they are


   4
    As used herein, the term “digital device” includes any
   electronic system or device capable of storing or processing
   data in digital form, including central processing units;
   desktop, laptop, notebook, and tablet computers; personal
   digital assistants; wireless communication devices, such as
   paging devices, mobile telephones, and smart phones; digital
   cameras; gaming consoles; peripheral input/output devices, such
   as keyboards, printers, scanners, monitors, and drives; related
   communications devices, such as modems, routers, cables, and
   connections; storage media; and security devices.


                                        30
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 41
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:158
                                                                          Page 32 of
                                 50 Page ID #:122



   replaced with more recently downloaded or viewed content and may

   also be recoverable months or years later.

               b.    Digital devices often contain electronic evidence

   related to a crime, the device’s user, or the existence of

   evidence in other locations, such as, how the device has been

   used, what it has been used for, who has used it, and who has

   been responsible for creating or maintaining records, documents,

   programs, applications, and materials on the device.            That

   evidence is often stored in logs and other artifacts that are

   not kept in places where the user stores files, and in places

   where the user may be unaware of them.         For example, recoverable

   data can include evidence of deleted or edited files; recently

   used tasks and processes; online nicknames and passwords in the

   form of configuration data stored by browser, e-mail, and chat

   programs; attachment of other devices; times the device was in

   use; and file creation dates and sequence.

               c.    The absence of data on a digital device may be
   evidence of how the device was used, what it was used for, and

   who used it.     For example, showing the absence of certain

   software on a device may be necessary to rebut a claim that the

   device was being controlled remotely by such software.

               d.    Digital device users can also attempt to conceal

   data by using encryption, steganography, or by using misleading

   filenames and extensions.       Digital devices may also contain

   “booby traps” that destroy or alter data if certain procedures

   are not scrupulously followed.        Law enforcement continuously




                                        31
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 42
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:159
                                                                          Page 33 of
                                 50 Page ID #:123



   develops and acquires new methods of decryption, even for

   devices or data that cannot currently be decrypted.

         67.   Based on my training, experience, and information from

   those involved in the forensic examination of digital devices, I

   know that it is not always possible to search devices for data

   during a search of the premises for a number of reasons,

   including the following:

               a.    Digital data are particularly vulnerable to

   inadvertent or intentional modification or destruction.             Thus,

   often a controlled environment with specially trained personnel

   may be necessary to maintain the integrity of and to conduct a

   complete and accurate analysis of data on digital devices, which

   may take substantial time, particularly as to the categories of

   electronic evidence referenced above.         Also, there are now so

   many types of digital devices and programs that it is difficult

   to bring to a search site all of the specialized manuals,

   equipment, and personnel that may be required.
               b.    Digital devices capable of storing multiple

   gigabytes are now commonplace.        As an example of the amount of

   data this equates to, one gigabyte can store close to 19,000

   average file size (300kb) Word documents, or 614 photos with an

   average size of 1.5MB.

         68.   The search warrant requests authorization to use the

   biometric unlock features of a device, based on the following,

   which I know from my training, experience, and review of

   publicly available materials:




                                        32
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 43
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:160
                                                                          Page 34 of
                                 50 Page ID #:124



               a.    Users may enable a biometric unlock function on

   some digital devices.      To use this function, a user generally

   displays a physical feature, such as a fingerprint, face, or

   eye, and the device will automatically unlock if that physical

   feature matches one the user has stored on the device.            To

   unlock a device enabled with a fingerprint unlock function, a

   user places one or more of the user’s fingers on a device’s

   fingerprint scanner for approximately one second.            To unlock a

   device enabled with a facial, retina, or iris recognition

   function, the user holds the device in front of the user’s face

   with the user’s eyes open for approximately one second.

               b.    In some circumstances, a biometric unlock

   function will not unlock a device even if enabled, such as when

   a device has been restarted or inactive, has not been unlocked

   for a certain period of time (often 48 hours or less), or after

   a certain number of unsuccessful unlock attempts.            Thus, the

   opportunity to use a biometric unlock function even on an
   enabled device may exist for only a short time.           I do not know

   the passcodes of the devices likely to be found in the search.

               c.    As set forth above, the SUBJECT PREMISES used by

   multiple members of an organization to possibly store drugs and

   guns.   I know, based on my training and experience, that, in

   order to protect valuable drugs and drug proceeds, drug

   traffickers do not permit those who are not involved in the

   organizations drug business to be at the house.           In my training

   and experience, digital devices found in stash houses like the

   SUBJECT PREMISES may not have a clearly identifiable user based


                                        33
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 44
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:161
                                                                          Page 35 of
                                 50 Page ID #:125



   on the exterior of the device and/or may have multiple users

   whose biometric features may unlock the devices because drug

   traffickers share digital devices on which to coordinate drug

   trafficking and the laundering of drug trafficking proceeds.

   Thus, if while executing the warrant, law enforcement personnel

   encounter a digital device within the scope of the warrant that

   may be unlocked using one of the aforementioned biometric

   features, the warrant I am applying for would permit law

   enforcement personnel to, with respect to every person who is

   located at the SUBJECT PREMISES during the execution of the

   search: (1) depress the person’s thumb- and/or fingers on the

   device(s); and (2) hold the device(s) in front of the face of

   the person with his or her eyes open to activate the facial-,

   iris-, and/or retina-recognition feature.

         69.   Other than what has been described herein, to my

   knowledge, the United States has not attempted to obtain this

   data by other means.
   ///

   ///




                                        34
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 45
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:162
                                                                          Page 36 of
                                 50 Page ID #:126



                                 VII. CONCLUSION

         70.   For all the reasons described above, there is probable

   cause to believe that SANCHEZ-MARTINEZ and others have committed

   violations of the SUBJECT OFFENSES, and that the items listed in

   Attachment B, which constitute evidence, fruits, and

   instrumentalities of the SUBJECT OFFENSES, will be found at the

   SUBJECT PREMISE 1 and the SUBJECT PREMISE 2 (as described in

   Attachments A-1 and A-2, respectively).

   Attested to by the applicant in
   accordance with the requirements
   of Fed. R. Crim. P. 4.1 by
   telephone on this 7th
                     ___ day of
   August, 2020.



   UNITED STATES MAGISTRATE JUDGE




                                        35
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 46
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:163
                                                                          Page 37 of
                                 50 Page ID #:127


                                 ATTACHMENT A-2


         The premises to be searched is described with the valid

   address of 23775 Pico Road, Nuevo, California 92567 (“SUBJECT

   PREMISE 2”). The SUBJECT PREMISE 2 has Riverside County Parcel

   Number 309-360-00323755 associated with it.          The premise is a

   rural parcel of land approximately 1.05 acres in size located in

   Riverside County, California, specifically in the town of Nuevo,

   with two mobile/manufactured structures on it.           The SUBJECT

   PREMISE 2 includes both residential structures on the parcel as

   well as locked locations on the premises, outbuildings, and

   vehicles on or adjacent to the premises.

         The first structure is identified with the address 23775

   Pico Road, Nuevo, California 92567, which is a valid address.

         The second structure is located in the back of the parcel,

   along Long Street.      This structure has a large spray painted

   wooden sign resting against the fence that says, “28405 LONGS.”

   Land records do not list a 28405 Long Street, Nuevo, California

   92567 as a valid address.
   ///

   ///




                                         i
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 47
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:164
                                                                          Page 38 of
                                 50 Page ID #:128



         The following aerial view of parcel pre-dates the second

   added structure in the back of the parcel.




   ///
   ///




                                        ii
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 48
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:165
                                                                          Page 39 of
                                 50 Page ID #:129



         The following is a photograph of the first structure, on

   the front of the property, with address 23775 Pico Road, Nuevo,

   California 92567.




   ///
   ///




                                        iii
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 49
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:166
                                                                          Page 40 of
                                 50 Page ID #:130



          The following is a photograph of the second structure at

   the back of the parcel, with large spray painted wooden sign

   resting against the fence that reads, “28405 LONGS.”




                                        iv
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 50
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:167
                                                                          Page 41 of
                                 50 Page ID #:131


                                  ATTACHMENT B
   I.    Property to be Seized

         1.    The items to be seized are fruits, evidence,

   contraband, or instrumentalities, in whatever form and however

   stored, of violations of 21 U.S.C. §§ 841 (possession with

   intent to distribute controlled substances and distribution of

   controlled substances) and 846 (conspiracy to possess with

   intent to distribute controlled substances and to distribute

   controlled substances ) (the “SUBJECT OFFENSES”), namely:

               a.    Controlled substances, including marijuana, and

   any other illegal controlled substances, as well as any

   materials or items used for the preparation for transporting,

   packaging, sale, storing, or distributing of illegal controlled

   substances.

               b.    Books, records, receipts, notes, ledgers, and

   other papers including any computerized or electronic records,

   concerning the transportation, packaging, sale, storage,

   ordering, purchasing, or distribution of controlled substances.

               c.    Books, records, receipts, notes, ledgers, and

   other papers including any computerized or electronic records,

   concerning the cultivation sites at Cleveland National Forest,

   Riverside County along State Route 74/Ortega Highway, and San

   Bernardino National Forest, San Bernardino County along Cleghorn

   Road.

               d.    Address and/or phone books, papers, paging

   devices and their contents, and cell phones and their contents
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 51
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:168
                                                                          Page 42 of
                                 50 Page ID #:132



   reflecting names, addresses and/or phone numbers, including

   computerized or electronic address and/or phone records.

               e.    Books, records, receipts, bank statements and

   record money drafts, letters of credit, money orders and

   cashier’s checks, receipts, passbooks, bank checks, safety

   deposit keys, and any other items evidencing the obtaining,

   hiding, transfer, and/or concealment of assets and/or expending

   or money from January 2019 to the present.

               f.    Records, documents, programs, applications,

   materials, or conversations relating to the trafficking of

   drugs, including ledgers, pay/owe records, distribution or

   customer lists, correspondence, receipts, records, and documents

   noting price, quantities, and/or times when drugs were bought,

   sold, or otherwise distributed.

               g.    Audio recordings, pictures, video recordings, or

   still captured images concerning the purchase, sale,

   transportation, or distribution of drugs.
               h.    Contents of any calendar or date book between

   January 1, 2019 and the present.

               i.    Global Positioning System (“GPS”) coordinates and

   other information or records identifying travel routes,

   destinations, origination points, and other locations between

   January 1, 2019 and the present.

               j.    United States currency, precious metals, jewelry

   and financial instruments, including stocks and bonds.




                                        ii
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 52
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:169
                                                                          Page 43 of
                                 50 Page ID #:133



               k.    Photographs, in particular, photographs of co-

   conspirators, of assets, and/or of controlled substances, and

   other documents identifying associates and co-conspirators.

               l.    Indicia of occupancy, residence, and/or ownership

   of the SUBJECT PREMISE 1 and SUBJECT PREMISE 2, including

   utility and phone bills, canceled envelopes and keys, limited to

   20 items per location to be searched.

               m.    Indicia of travel, including passport, visas,

   airline tickets, boarding passes, and airline receipts from

   January 2019 to the present.

               n.    Weapons, handguns, and ammunition, as well as

   items pertaining to the possession of firearms, including gun

   cases, ammunition magazines, holsters, spare parts for firearms,

   firearms cleaning equipment, photographs of firearms or persons

   in possession of firearms, and receipts for the purchase and/or

   repair of all these items.

               o.    Any digital device which is itself or which
   contains evidence, contraband, fruits, or instrumentalities of

   the Subject Offense/s, and forensic copies thereof.

               p.    With respect to any digital device containing

   evidence falling within the scope of the foregoing categories of

   items to be seized:

                     i.    evidence of who used, owned, or controlled

   the device at the time the things described in this warrant were

   created, edited, or deleted, such as logs, registry entries,

   configuration files, saved usernames and passwords, documents,




                                        iii
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 53
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:170
                                                                          Page 44 of
                                 50 Page ID #:134



   browsing history, user profiles, e-mail, e-mail contacts, chat

   and instant messaging logs, photographs, and correspondence;

                     ii.     evidence of the presence or absence of

   software that would allow others to control the device, such as

   viruses, Trojan horses, and other forms of malicious software,

   as well as evidence of the presence or absence of security

   software designed to detect malicious software;

                     iii. evidence of the attachment of other devices;

                     iv.     evidence of counter-forensic programs (and

   associated data) that are designed to eliminate data from the

   device;

                     v.      evidence of the times the device was used;

                     vi.     passwords, encryption keys, biometric keys,

   and other access devices that may be necessary to access the

   device;

                     vii. applications, utility programs, compilers,

   interpreters, or other software, as well as documentation and
   manuals, that may be necessary to access the device or to

   conduct a forensic examination of it;

                     viii.        records of or information about

   Internet Protocol addresses used by the device;

                     ix.     records of or information about the device’s

   Internet activity, including firewall logs, caches, browser

   history and cookies, “bookmarked” or “favorite” web pages,

   search terms that the user entered into any Internet search

   engine, and records of user-typed web addresses.




                                        iv
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 54
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:171
                                                                          Page 45 of
                                 50 Page ID #:135



         2.    As used herein, the terms “records,” “documents,”

   “programs,” “applications,” and “materials” include records,

   documents, programs, applications, and materials created,

   modified, or stored in any form, including in digital form on

   any digital device and any forensic copies thereof.

         3.    As used herein, the term “digital device” includes any

   electronic system or device capable of storing or processing

   data in digital form, including central processing units;

   desktop, laptop, notebook, and tablet computers; personal

   digital assistants; wireless communication devices, such as

   telephone paging devices, beepers, mobile telephones, and smart

   phones; digital cameras; gaming consoles (including Sony

   PlayStations and Microsoft Xboxes); peripheral input/output

   devices, such as keyboards, printers, scanners, plotters,

   monitors, and drives intended for removable media; related

   communications devices, such as modems, routers, cables, and

   connections; storage media, such as hard disk drives, floppy
   disks, memory cards, optical disks, and magnetic tapes used to

   store digital data (excluding analog tapes such as VHS); and

   security devices.
   II.   SEARCH PROCEDURE FOR DIGITAL DEVICES

         4.    In searching digital devices or forensic copies

   thereof, law enforcement personnel executing this search warrant

   will employ the following procedure:

         5.    Law enforcement personnel or other individuals

   assisting law enforcement personnel (the “search team”) will, in

   their discretion, either search the digital device(s) on-site or


                                         v
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 55
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:172
                                                                          Page 46 of
                                 50 Page ID #:136



   seize and transport the device(s) and/or forensic image(s)

   thereof to an appropriate law enforcement laboratory or similar

   facility to be searched at that location.          The search team shall

   complete the search as soon as is practicable but not to exceed

   120 days from the date of execution of the warrant.            The

   government will not search the digital device(s) and/or forensic

   image(s) thereof beyond this 120-day period without obtaining an

   extension of time order from the Court.

         6.     The search team will conduct the search only by using

   search protocols specifically chosen to identify only the

   specific items to be seized under this warrant.

         7.     The search team may subject all of the data contained

   in each digital device capable of containing any of the items to

   be seized to the search protocols to determine whether the

   device and any data thereon falls within the list of items to be

   seized.     The search team may also search for and attempt to

   recover deleted, “hidden,” or encrypted data to determine,
   pursuant to the search protocols, whether the data falls within

   the list of items to be seized.

         8.     The search team may use tools to exclude normal

   operating system files and standard third-party software that do

   not need to be searched.

         9.     The search team may use forensic examination and

   searching tools, such as “EnCase” and “FTK” (Forensic Tool Kit),

   which tools may use hashing and other sophisticated techniques.

         10.    If the search team, while searching a digital device,

   encounters immediately apparent contraband or other evidence of


                                        vi
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 56
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:173
                                                                          Page 47 of
                                 50 Page ID #:137



   a crime outside the scope of the items to be seized, the team

   shall immediately discontinue its search of that device pending

   further order of the Court and shall make and retain notes

   detailing how the contraband or other evidence of a crime was

   encountered, including how it was immediately apparent

   contraband or evidence of a crime.

         11.   If the search determines that a digital device does

   not contain any data falling within the list of items to be

   seized, the government will, as soon as is practicable, return

   the device and delete or destroy all forensic copies thereof.

         12.   If the search determines that a digital device does

   contain data falling within the list of items to be seized, the

   government may make and retain copies of such data, and may

   access such data at any time.

         13.   If the search determines that a digital device is (1)

   itself an item to be seized and/or (2) contains data falling

   within the list of other items to be seized, the government may
   retain the digital device and any forensic copies of the digital

   device, but may not access data falling outside the scope of the

   other items to be seized (after the time for searching the

   device has expired) absent further court order.

         14.   The government may also retain a digital device if the

   government, prior to the end of the search period, obtains an

   order from the Court authorizing retention of the device (or

   while an application for such an order is pending), including in

   circumstances where the government has not been able to fully




                                        vii
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 57
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:174
                                                                          Page 48 of
                                 50 Page ID #:138



   search a device because the device or files contained therein

   is/are encrypted.

         15.   After the completion of the search of the digital

   devices, the government shall not access digital data falling

   outside the scope of the items to be seized absent further order

   of the Court.

         16.   The review of the electronic data obtained pursuant to

   this warrant may be conducted by any government personnel

   assisting in the investigation, who may include, in addition to

   law enforcement officers and agents, attorneys for the

   government, attorney support staff, and technical experts.

   Pursuant to this warrant, the investigating agency may deliver a

   complete copy of the seized or copied electronic data to the

   custody and control of attorneys for the government and their

   support staff for their independent review.

         17.   In order to search for data capable of being read or

   interpreted by a digital device, law enforcement personnel are
   authorized to seize the following items:

               a.    Any digital device capable of being used to

   commit, further, or store evidence of the offense(s) listed

   above;

               b.    Any equipment used to facilitate the

   transmission, creation, display, encoding, or storage of digital

   data;

               c.    Any magnetic, electronic, or optical storage

   device capable of storing digital data;




                                       viii
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 58
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:175
                                                                          Page 49 of
                                 50 Page ID #:139



               d.    Any documentation, operating logs, or reference

   manuals regarding the operation of the digital device or

   software used in the digital device;

               e.    Any applications, utility programs, compilers,

   interpreters, or other software used to facilitate direct or

   indirect communication with the digital device;

               f.    Any physical keys, encryption devices, dongles,

   or similar physical items that are necessary to gain access to

   the digital device or data stored on the digital device; and

               g.    Any passwords, password files, biometric keys,

   test keys, encryption codes, or other information necessary to

   access the digital device or data stored on the digital device.

         18.   During the execution of this search warrant, with

   respect to any person who is located at the SUBJECT PREMISE 1

   and the SUBJECT PREMISE 2 during the execution of the search and

   who is reasonably believed by law enforcement to be a user of a

   biometric sensor-enabled device that falls within the scope of
   the warrant, law enforcement personnel are authorized to: (1)

   depress the thumb- and/or fingerprints of the person onto the

   fingerprint sensor of the device (only when the device has such

   a sensor), and direct which specific finger(s) and/or thumb(s)

   shall be depressed; and (2) hold the device in front of the face

   of the person with his or her eyes open to activate the facial-,

   iris-, or retina-recognition feature, in order to gain access to

   the contents of any such device.          In depressing a person’s thumb

   or finger onto a device and in holding a device in front of a

   person’s face, law enforcement may not use excessive force, as


                                        ix
  Case
Case    5:20-mj-00409-DUTY
     5:20-mj-00406-DUTY    Document
                        *SEALED*    2 Filed 3-1
                                  Document  08/12/20 Page 59
                                                *SEALED*     of 59
                                                          Filed     Page ID
                                                                08/07/20    #:176
                                                                          Page 50 of
                                 50 Page ID #:140



   defined in Graham v. Connor, 490 U.S. 386 (1989); specifically,

   law enforcement may use no more than objectively reasonable

   force in light of the facts and circumstances confronting them.

         19.   The special procedures relating to digital devices

   found in this warrant govern only the search of digital devices

   pursuant to the authority conferred by this warrant and do not

   apply to any search of digital devices pursuant to any other

   court order.




                                         x
